DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 2, claims 1-7 and 14-20 in the reply filed on March, 23, 2021 is acknowledged.
Claims 8-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March, 23, 2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5-7, 14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Komiyama (2008/0317076) in view of Tatsuno et al. (4,759,628).

Regarding claim 1, Komiyama discloses: a non-birefringent etalon (3) having first and second parallel surfaces, the etalon located in the laser beam (from laser diode 1) (Fig. 1, [0023], [0028]-[0030]); a photodetector (4) (Fig. 1, [0023]); the photodetector located at a far-field distance of the first and second reflected beams (Fig. 1, [0023], [0031]).
Komiyama does not disclose in Fig. 1: a segmented photodetector having first and second detector segments; the etalon being tilted with respect to the laser beam such that first and second reflected beams from respectively the first and second parallel surfaces are directed onto the segmented photodetector to form an interference pattern; the segmented photodetector located at a far-field distance of the first and second reflected beams; the first and second detector segments producing respectively first and second output signals, changes in the first and second output signals corresponding to changes in the wavelength of the laser beam.
Komiymama discloses in Fig. 7B: etalon (3) is tilted with respect to the laser beam (Fig. 7B, [0060], [0061]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Komiyama in Fig. 1 by tilting the etalon with respect to the laser beam in order to guide the reflected light to the photodetector. The device as modified discloses: first and second reflected beams from respectively the first and second parallel 
Komiyama as modified does not disclose: a segmented photodetector having first and second detector segments; the segmented photodetector located at a far-field distance of the first and second reflected beams; the first and second detector segments producing respectively first and second output signals, changes in the first and second output signals corresponding to changes in the wavelength of the laser beam.
Tatsuno et al. disclose: a segmented photodetector having first and second detector segments (Fig. 6, col 5, lines 39-54, claim 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Komiyama as modified by using a segmented photodetector as the light receiving element because the substitution of one known element for another yields predictable results to one of ordinary skill in the art. In the instant case, the predictable result is a wavelength sensing device for a laser diode which detects and adjust the output wavelength of a laser diode. The device as modified discloses: the first and second detector segments producing respectively first and second output signals, changes in the first and second output signals corresponding to changes in the wavelength of the laser beam.

Regarding claim 2, Komiyama as modified discloses: further including a signal processor (6) receiving the first and second output signals, and deriving therefrom an error signal that is representative of a phase relationship between the first and second reflected beams (Komiyama, Fig. 1, [0029]-[0032]). 

Regarding claim 5, Komiyama as modified discloses: wherein the laser beam is an output beam of a laser (1) (Komiyama, Fig. 1, [0023]-[0027]). 

Regarding claim 6, Komiyama as modified discloses: wherein the laser beam is circulating within a laser resonator (laser diode cavity is a laser resonator) (Komiyama, Fig. 1, [0023]-[0027]). 

Regarding claim 7, Komiyama as modified discloses: wherein the interference pattern includes two lobes that are incident on different detector segments when the first and second reflected beams are out-of-phase (inherent for the device of claim 1).

Regarding claim 14, Komiyama discloses: a laser (1) including a resonator (laser diode comprises a resonator) in which a laser beam circulates, the resonator having a resonator length (Fig. 1, [0023]-[0027]); a non-birefringent etalon (3) having first and second parallel surfaces, the etalon located in the circulating laser beam (Fig. 1, [0023], [0028]-[0030]); a photodetector (4) located at a far-field distance  from the etalon (Fig. 1, [0023], [0031]); a controller (6), wherein a parameter of the laser (wavelength, power) is changed in response to the error signal (error signal generated by the photodetector) to stabilize a wavelength of the circulating laser beam (Fig. 1, [0032], [0036]). 
Komiyama does not disclose in Fig. 1: a segmented photodetector having first and second detector segments, the etalon being tilted with respect to the circulating laser beam such that first and second reflected beams from respectively the first and second parallel surfaces are directed onto the segmented photodetector and form an interference pattern, the segmented photodetector located at a far-field distance of the first and second reflected beams, the first and second detector segments producing respectively first and second output signals; and a controller arranged to receive the first and second output signals and to derive therefrom an error signal that is representative of a phase relationship between the first and second reflected beams.
Komiymama discloses in Fig. 7B: etalon (3) is tilted with respect to the laser beam (Fig. 7B, [0060], [0061]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Komiyama in Fig. 1 by tilting the etalon with respect to the laser beam in order to guide the reflected light to the photodetector. The device as modified discloses: first and second reflected beams from respectively the first and second parallel surfaces are directed onto the photodetector to form an interference pattern (first and second parallel surfaces would inherently form first and second reflected beams toward the photodetector).
Komiyama as modified does not disclose: a segmented photodetector having first and second detector segments, the segmented photodetector located at a far-field distance of the first and second reflected beams, the first and second detector segments producing respectively first and second output signals; and a controller arranged to receive the first and second output signals and to derive therefrom an error signal that is representative of a phase relationship between the first and second reflected beams.
Tatsuno et al. disclose: a segmented photodetector having first and second detector segments (Fig. 6, col 5, lines 39-54, claim 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Komiyama as modified by using a segmented photodetector as the light receiving element because the substitution of one known element for another yields predictable results to one of ordinary skill in the art. In the instant case, the predictable result is a wavelength sensing device for a laser diode which detects and adjust the output wavelength of a laser diode. The device as modified discloses: the segmented photodetector located at a far-field distance of the first and second reflected beams, the first and second detector segments producing respectively first and second output signals; and a controller arranged to receive the first and second output signals and to derive therefrom an error signal that is representative of a phase relationship between the first and second reflected beams.

Regarding claim 18, Komiyama as modified discloses: wherein the error signal is zero when the first and second reflected beams are completely out-of-phase (inherent for the device of claim 14, difference of two out of phase signals is zero).. 

Regarding claim 19, Komiyama as modified discloses: wherein a lens ( 2) is located in the first and second reflected beams between the etalon and the photodetector (Komiyama, Fig. 1, [0027]). 

Regarding claim 20, Komiyama as modified discloses: wherein the interference pattern includes two lobes that are incident on different detector segments when the first and second reflected beams are out-of-phase (inherent for the device of claim 14).

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Komiyama (2008/0317076) in view of Tatsuno et al. (4,759,628) and Spillman Jr (4,564,289) (hereinafter Spillman).

Regarding claim 3, Komiyama as modified do not disclose: wherein the error signal is derived by dividing a difference between the first and second output signals by a total of the first and second output signals. 
Spillman discloses: processing unit divides the difference between the two photodetector signals by their sum (col 4, lines 21-29). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Komiyama as modified by obtaining the error signal by dividing a difference between the first and second output signals by a total of the first and second output signals in order to obtain a output that is independent of fluctuation of the source.

Regarding claim 4, Komiyama as modified wherein the error signal is zero when the first and second reflected beams are completely out-of-phase (inherent for the device of claim 3, difference of two out of phase signals is zero). 

Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Komiyama (2008/0317076) in view of Tatsuno et al. (4,759,628) and Brick et al. (2004/0190582).

Regarding claim 15, Komiyama as modified does not disclose: wherein the laser is an optically-pumped semiconductor laser. 
Brick et al. disclose: optically-pumped semiconductor laser (Fig. 1, [0032]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Komiyama as modified by using an optically pumped semiconductor laser with an external mirror as the laser source in order to be able to more easily adjust the cavity length of the laser source.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Komiyama (2008/0317076) in view of Tatsuno et al. (4,759,628), Brick et al. (2004/0190582) and Mehuys et al. (5,537,432).

Regarding claim 16, Komiyama as modified does not disclose: wherein the parameter is the resonator length. 
Mehuys et al. disclose: adjusting the cavity length of an external cavity laser using a piezoelectric transducer (Fig. 18, col 10 lines 32-58). It would have been obvious to one of ordinary skill in the art 

Regarding claim 17, Komiyama as modified discloses: wherein the laser-resonator is formed between a highly reflecting mirror and a partially transmitting output-coupling mirror, the output-coupling mirror mounted on a piezoelectric transducer, and wherein a voltage applied to the piezoelectric transducer is responsive to the error signal and varies the length of the resonator (Mehuys, Fig. 18, col 10 lines 32-58). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lidgard et al. (5,003,546), Myatt et al. (2003/0035119), Cho et al. (6,965,622).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINNING(TOM) NIU whose telephone number is (571)270-1437.  The examiner can normally be reached on M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minsun Harvey can be reached on 571-272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/XINNING(Tom) NIU/Primary Examiner, Art Unit 2828